United States Court of Appeals,
                         Eleventh Circuit.


                           No. 93-9270.

          UNITED STATES of America, Plaintiff-Appellee,

                                v.

      Maurie Wade SHIELDS, a/k/a Chip, Defendant-Appellant.

                          Sept. 13, 1995.

Appeal from the United States District Court, for the Northern
District of Georgia (No. 1:93-CR-248-01-RCF), Richard C. Freeman,
Judge.

                     ON PETITION FOR REHEARING

     (Opinion April 10, 1995, 11th Cir., 1995, 49 F.3d 707)

Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON,
EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit
Judges.

     BY THE COURT:

     A member of this court in active service having requested a

poll on whether this case should be reheard by the Court sitting en

banc, and a majority of the judges of this Court in active service

having voted in favor of granting a rehearing en banc,

     IT IS ORDERED that the above cause shall be reheard by this

court en banc.   The previous panel's opinion is hereby VACATED.